United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3512
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

 LeRonald Loper, also known as Ronald Robinson, also known as Ronald Loper,
           also known as Willie Bailey, also known as Willie Baily

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                               Submitted: April 8, 2013
                                 Filed: May 31, 2013
                                    [Unpublished]
                                   ____________

Before COLLOTON, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       LeRonald Loper pleaded guilty to one count of being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g), and one count of attempting to interfere
with commerce by threat or violence, in violation of 18 U.S.C. § 1951(a). On the
basis of Loper's prior convictions, the district court1 determined Loper was an Armed
Career Criminal under 18 U.S.C. § 924(e) and sentenced him to concurrent sentences
of 210 months' imprisonment and two years' supervised release on each count. Loper
appeals, arguing the district court violated his Fifth and Sixth Amendment rights.
Specifically, he argues the district court erred in applying § 924(e) because the
government failed to charge his prior convictions in the present indictment and
because the facts of his prior convictions were not proved to a jury beyond a
reasonable doubt in the present case.

       As Loper acknowledges, our precedent precludes his argument on appeal. We
previously recognized that under Almendarez-Torres v. United States, 523 U.S. 224,
235 (1998), prior convictions used for the purpose of sentencing enhancements need
not be charged in the indictment nor proved to a jury beyond a reasonable doubt.
United States v. Campbell, 270 F.3d 702, 707–08 (8th Cir. 2001). Further, we have
specifically held that neither Apprendi v. New Jersey, 530 U.S. 466 (2000), nor
Shepard v. United States, 544 U.S. 13 (2005), changed this rule. See Campbell, 270
F.3d at 708 ("It is the law in this circuit, until the Supreme Court chooses to revisit the
question of recidivism statutes, that Apprendi does not require the 'fact' of prior
convictions to be pled and proved to a jury."); United States v. Johnson, 408 F.3d 535,
540 (8th Cir. 2005) ("The Supreme Court has never overruled its decision in
Almendarez-Torres, and Shepard did not alter the rule . . . .").

      We are bound by the decisions of prior panels. See United States v. Prior, 107
F.3d 654, 660 (8th Cir. 1997). Therefore, we affirm the judgment of the district court.
                        ______________________________




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.

                                           -2-